BORDEN, J., with whom PALMER, J., joins,
concurring. I agree with and join the majority opinion because *357it accurately states our current law and appropriately applies that law to the facts of this case. I write separately, however, to point out an anomaly that is embodied in our law, which is consistent with the criminal law generally, regarding the ability of a defendant to present inconsistent defenses.
I agree that our law has traditionally permitted the presentation of inconsistent defenses in a criminal case. See, e.g., State v. Harris, 189 Conn. 268, 273, 455 A.2d 342 (1983). This is consistent with the general rule throughout the states; see 22 C.J.S., Criminal Law § 54 (1989); and the federal system. See Mathews v. United States, 485 U.S. 58, 63, 108 S. Ct. 883, 99 L. Ed. 2d 54 (1988). Thus, we have decided that, if the defendant seeks to have inconsistent theories of defense that the evidence supports presented to the jury, he is entitled thereto. See State v. Harris, supra, 273.1
Although in Harris we implicitly decided the issue in this case, we have never explicitly discussed that issue, namely, whether the defendant is entitled to a jury instruction on a theory of defense that his own testimony squarely contradicts,2 where there is other *358evidence in the case that does, nonetheless, support that theory of defense. Put another way, is a defendant entitled to a jury instruction on a theory of defense that would require the jury wholly to reject his testimony in order to acquit him on the theory of defense that he seeks to have presented to the jury?
Answering this question in the affirmative injects an element of anomaly into our criminal law. It would require the court, for example, to give a jury instruction on both alibi and self-defense as theories of defense, in an assault case in which the defendant had testified that he was in Chicago at the time of the crime, and yet witnesses testifying that he was involved in the physical altercation indicated that he was defending himself. Thus, in order for the jury to acquit the defendant on the self-defense theory, it would have to disbelieve his own testimony that he was in Chicago. One cannot deny that there is something irrational about such an application of the principle permitting the presentation of inconsistent defenses.
Nonetheless, I agree that this is the way in which this case should be decided. I am unable to find any court that has departed from the traditional rule, simply because the defendant’s testimony is inconsistent with one of his theories of defense.3 The law appears to be *359nearly universal in this respect. I do not see a sufficient reason for our law to be out of step with this generally accepted rule.
Significantly, as the majority aptly notes, the United States Supreme Court, as a matter of federal criminal law, has recently and specifically held that the traditional rule applies, even when the defendant’s own testimony contradicts one of his theories of defense. See Mathews v. United States, supra, 485 U.S. 62 (defendant who testified that he had not committed crime entitled to jury instruction on inconsistent theory of entrapment into commission of crime). Moreover, the majority of the United States Supreme Court took this position notwithstanding a dissent specifically arguing that it invites perjury, turns a criminal trial into sport rather than a search for truth, and results in increased jury confusion. Id., 70-73. (White, J., dissenting). Thus, although this decision was based on federal criminal law, and not the constitution and, therefore, we are not bound by it in deciding what our law should be, it is nonetheless persuasive. Finally, I am persuaded also by the concurring comment in Mathews that, when a defendant takes truly inconsistent positions, it will be “self-penalizing”; id., 68 (Scalia, J., concurring); because it will invite prosecutorial argument pointing out the inconsistency, and will encourage jury skepticism about his entire defense.

 In State v. Harris, supra, 189 Conn. 268-69, the defendant was charged with robbery in the first degree. He sought a lesser included offense instruction on the basis of his testimony. He testified that he had been merely a witness to, rather than a participant in, the armed robberies at issue, and that the weapon used by the actual robber was merely a toy. Id., 270-71. Thus, in order for the jury to consider his claimed inconsistent theories of defense — namely, an alibi defense, in that he was only a witness to the crimes, and an affirmative defense, in that the weapon was not one from which a shot could be discharged — and thereby convict him of the lesser included offense of robbery in the second degree, the jury would have been required to reject his testimony that he was only a witness to the crimes.


 The record is clear that the defendant’s testimony was squarely inconsistent with the affirmative defense of extreme emotional disturbance. The record indicates that the defendant consistently testified not only that he had no intent to Mil the victim, but that he never even intended to stab her. The defendant testified that the penetration of the victim’s body by two knives was wholly accidental, occurring in the course of what he described as a defensive struggle with her. In brief, he testified repeatedly that when *358the victim entered the room where he was retrieving his things, she had Mace in one hand and two knives, a large one and a small one, in the other hand. She immediately sprayed his face with Mace, rendering him almost sightless. He then struggled with her, trying to keep her from stabbing him with the knives. When she dropped the large knife, he grabbed her arms and twisted the remaining knife-wielding arm behind her back, and in the course of that struggle the knife unintentionally entered her back. According to his testimony, she then reached down and picked up the large knife, and a similar struggle ensued, in the course of which, again, that knife unintentionally entered her chest.


 Some jurisdictions recognize at least two exceptions to the general rule allowing inconsistent defenses. Specifically, in homicide cases, some jurisdictions will not allow instruction on both accident and self-defense. See, e.g., Bradford v. State, 512 So. 2d 134, 137 (Ala. Crim. App. 1987); People *359v. Shelton, 140 Ill. App. 3d 886, 890, 489 N.E.2d 879 (1986); see also annot., 16 A.L.R.4th 983 (1982). Other jurisdictions have rejected the United States Supreme Court’s reasoning in Mathews and continue to refuse a jury instruction on the entrapment defense when the defendant denies commission of the crime. See, e.g., State v. Soule, 168 Ariz. 134, 137, 811 P.2d 1071 (1991); People v. Gillespie, 136 Ill. 2d 496, 501-503, 557 N.E.2d 894 (1990).